internal_revenue_service number release date index number ------------------------------------------------ -------------------------------------- ----------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b01 plr-147292-12 date date legend x ------------------------------------------- -------------------------------------- y --------------------------------------------------- -------------------------------------- state -------------- dear ---------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7704 of the internal_revenue_code facts x is a corporation organized under the laws of state x intends to form a new entity y after an initial_public_offering y will be organized as a limited_partnership in state and will be a publicly_traded_partnership within the meaning of sec_7704 y’s employer_identification_number will be applied for at the time of its organization y through affiliated operating limited_partnerships limited liabilities companies or disregarded entities will earn income from the provision of essential fluid handing services to oil_and_gas producers engaged in the exploration development and production of oil and natural_gas specifically y will earn income from the supply transportation storage and disposal of a variety of fluids including any associated fractionation fluid heating services y will also earn income from the subsequent removal treatment and disposal of fracturing flowback produced water and salt water plr-147292-12 including as part of its fluid handling services the provision of frac tanks and transportation services fracturing is a technique by which fluids are pumped into an oil or gas well at high pressure to fracture geologic formations and open up pathways for the oil or gas to flow to this end y will supply and provide transportation and tank storage services with respect to production fluid appropriate for the fracturing process to operators of oil_and_gas wells as well as superheater services whereby fracturing fluid is pre-heated prior to it being pumped into the well y will also remove store and transport flowback generated in the fracturing process as well as naturally occurring produced water contained in the geological formation from which the oil_and_gas is produced y will treat the flowback and produced water so that it can be used in a fracturing process or be disposed of consistent with environmental regulations y will also provide fluids for use in drilling muds used in the drilling of oil_and_gas wells and casing cement used in oil_and_gas wellbores finally as part of the extraction and production of oil and natural_gas y expects to provide hot oiler services whereby heating units are used to remove paraffin from drilling equipment and to provide heat-based produced water separation services at crude_oil stock tanks at a producer’s well site y will charge its customers fees for the provision of fractionation fluid including fees for the provision of fracturing fluid superheater services where necessary and other fluids necessary for the drilling and completion of oil and natural_gas wells which fees may include tank storage and transportation components y will also charge its customers fees for the removal treatment and disposal of flowback and produced water which fees may include tank storage and transportation components in addition y will earn income from fees paid to provide hot oiler services during and after the extraction and production of oil and natural_gas law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income plr-147292-12 sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the facts submitted and representations made we conclude that the gross_income derived by y from the supply transportation and storage of fractionation fluid and other fluids for oil and natural_gas wells including any associated fractionation fluid heating services and from the removal treatment and disposal of fracturing flowback produced water and salt water including the provision of frac tanks and transportation services to oil and natural_gas producers for use in their exploration for and production of oil and natural_gas resources constitutes qualifying_income under sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of this case under any other provision of the code specifically we express or imply no opinion as to whether y is taxable as a partnership for federal_income_tax purposes this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of y under sec_708 the resulting_partnership may to continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
